United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1284
                                   ___________

James Widtfeldt; James Widtfeldt         *
Trust,                                   *
                                         *
              Appellants,                *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of Nebraska.
            1
Ed Schafer, in his capacity as Secretary *
of the United States Department of       * [UNPUBLISHED]
Agriculture; United States Department *
of Agriculture; Monte Fletcher, in his *
official capacity as Holt County         *
Executive Director of the United States *
Farm Service Agency, an Agency of        *
the United States Department of          *
Agriculture; Richard Kilmurry; Bonny *
Kilmurry; Hilger Brothers Partnerships; *
Gary A. Burival; Joyce A. Burival;       *
Edwin Burival,                           *
                                         *
              Appellees.                 *
                                   ___________

                             Submitted: August 29, 2008
                                Filed: September 4, 2008
                                 ___________



      1
      Ed Schafer has been appointed to serve as the Secretary of the United States
Department of Agriculture, and is substituted as an appellee pursuant to Federal Rule
of Appellate Procedure 43(c).
Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        James Widtfeldt appeals the district court’s2 adverse grant of summary
judgment in this action for declaratory and injunctive relief under the Administrative
Procedure Act (APA), 5 U.S.C. § 706(1) & (2), challenging an order of the United
States Department of Agriculture (USDA), which found him ineligible for federal
farm subsidies for the years 2000 and 2001 and required him to refund approximately
$29,000 in payments he received for those years. Upon de novo review, we agree
with the district court that the USDA’s decision was not arbitrary, capricious, an abuse
of discretion, or otherwise inconsistent with the law. See Voyageurs Nat’l Park Ass’n
v. Norton, 381 F.3d 759, 763 (8th Cir. 2004) (appellate standard of review and
applicable legal standard under APA). Accordingly, the judgment of the district court
is affirmed. See 8th Cir. R. 47B.
                          ______________________________




      2
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.

                                          -2-